McCOY, J.
[1, 2] Plaintiffs brought suit to recover certain rents for certain months under a certain lease. Defendants answered admitting the lease and the non-payments of said rents for said months. As an affirmative defense, defendants alleged that, at the request and upon dem'and of plaintiffs, they delivered the keys of -said premises to plaintiffs and surrendered to plaintiffs the possession of said premises; that plaintiffs, as to these defendants, have had sole and exclusive possession of said premises and have used the same either by themselves or tenants and have derived the revenue therefrom, and received the benefit thereof. Under these pleadings, plaintiff was not required to introduce any testimony’ at all in order to make out a prima facie case, and defendants should have h!ad the opening of the testimony; but plain!iffs, over the objections of defendants, were permitted to introduce much testimony tending to show the authority of certain alleged agents of plaintiffs to make and enter into said lease. *385The rulings of the trial court in permitting the reception of this testimony are now assigned as error. We 'hold that such rulings of the court were not prejudicial to defendants, under section i, c. 178, Laws of 1913. The burden of proof was on defendants to establish the allegations of their answer.
[3] The strongest possible legal effect that can be given to defendant’s testimony is that they at the time it is claimed they surrendered possession to plaintiffs, mfoved from said premises and delivered the keys to the janitor from whom they received them; that the j'anitor was in the habit of receiving keys from tenants who were moving from the premises of plaintiffs. There is no evidence that plaintiffs had any knowledge of such removal or consented thereto, or that plaintiffs ever occupied or received any benefits or revenues from said premises during the months in question, other than that some small amount of certain fixtures from some other premises were placed in the premises in question by said janitor after defendants removed therefrom. There is no testimony of any character tending to show that said janitor had any authority to terminate such leases on behalf of plaintiff, or any authority to bind plaintiffs by his acts in the premises. We are of the view that the testimony offered 'by defendants wholly failed ■to establish any defense whatsoever to the admitted cause of action. Seme exceptions were made to the instruction of the court. For the same reason, we are of the view that, if erroneous, such instruction could 'by no possibility have been prejudicial to defendants. Not having shown any defense to - plaintiff’s conceded cause of action, defendants were not in a position to1 be prejudiced by such rulings or instructions of the court.
The judgment and order appealed from are affirmed.